Per Curiam,
Solomon R. .Guggenheim, the plaintiff in error, was assessed by the taxing officers of the city of Long Branch to the amount of $4(),000 upon personal property. He attacked the validity of this assessment in the Supreme Court by certiorari, claiming — first, that the tax was improperly assessed because he was not a resident of the taxing district; second, that the assessment was excessive. The Supreme Court considered neither one of the contentions well founded, and affirmed the tax. Mr. Guggenheim, upon this writ of error, challenges the validity of the judgment of the Supreme Court upon the ground that it erroneously deter-’ mined that he was a resident of the taxing district of the city of Long Branch at the time the assessment was laid.Whether he was such resident, or not, was a matter of fact in controversy before the Supreme Court, upon which considerable testimony was taken and submitted to the court *629ior its consideration. The conclusion of that court upon the testimony submitted, that Mr. Guggenheim was such resident at the time of the assessment, is a finding of fact' which will not be reviewed by this court, except in the absence of any testimony to support it. There is in the case sent up ample testimony to support the finding of the Supreme Court and, consequently, the .judgment under review must be affirmed.
For affirmance — The Chiee Justice, Garrison, Swayze, Parker, Bergen, Yooruees, Kalisoit, Bogert, Yeedenburgh, Vroom, Congdon, White, Trbacy. JJ. 13.
For reversal — Yone.